Citation Nr: 1713224	
Decision Date: 04/24/17    Archive Date: 05/04/17

DOCKET NO.  15-10 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for the cause of the Veteran's death. 

2.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and her son


ATTORNEY FOR THE BOARD

M. Bilstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1943 to January 1946 and May 1946 to March 1947 and was awarded the Asiatic-Pacific Campaign Medal with three Bronze Stars and the World War II Victory Medal.  He died in October 2007.  The appellant is his surviving spouse. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In January 2015, the appellant testified at a hearing before a Decision Review Officer (DRO).  A transcript of the hearing is of record. 

In December 2016, the appellant testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. 
§ 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2015).

The issue of entitlement to service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A December 2007 rating decision that denied service connection for cause of the Veteran's death was not appealed and no new and material evidence was submitted during the appeal period; the decision is final. 

2.  Some of the evidence received since that prior denial relates to unestablished facts necessary to substantiate the claim.


CONCLUSION OF LAW

1.  The December 2007 rating decision that denied the claim of entitlement to service connection for the cause of the Veteran's death is final.  38 U.S.C.A. § 7105(c) (West 2015); 38 C.F.R. §§ 3.156(b), 20.1103 (2016).

2.  New and material evidence has been submitted, and the claim of entitlement to service connection for the cause of the Veteran's death is reopened.  38 U.S.C.A.    § 5108 (West 2015); 38 C.F.R. § 3.156(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The appellant's claim seeking service connection for the cause of the Veteran's death was previously denied in a December 2007 rating decision.  Because the appellant did not appeal the decision to the Board, and new and material evidence was not submitted within the one-year period after the decision was issued, the decision became final.  38 U.S.C.A. § 7105(c) (West 2015); 38 C.F.R. §§ 3.156(b); 20.302, 20.1103 (2016).

Generally, if a claim of entitlement to service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but also whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

The basis of the December 2007 rating denial of service connection for the cause of the Veteran's death was that during his lifetime, the Veteran was not service-connected for any cardiac or respiratory conditions.  The evidence considered at the time of the December 2007 rating decision included the Veteran's October 2007 VA treatment records and the Veteran's death certificate, which indicated that the cause of the Veteran's death was heart failure, due to or as a consequence of respiratory failure.

The evidence received since that time includes the appellant's hearing testimony, and medical literature regarding conversion disorder and the relationship between stress and heart disease.  As such, evidence relates to an unestablished fact necessary to substantiate the claim, namely, whether the Veteran's service-connected disability was a principal cause of death or a contributory cause of the Veteran's death, it is new and material, and the claim of entitlement to service connection for the cause of the Veteran's death is reopened.             


ORDER

New and material evidence having been presented, the claim of entitlement to service connection for the cause of the Veteran's death is reopened.  To this limited extent only, the claim is granted.


REMAND

The appellant contends that service connection is warranted for the cause of the Veteran's death, which she believes was the result of his service-connected psychiatric disorder.  In support of her contention, the appellant submitted medical articles describing the effects of conversion disorder and the effects of stress on heart disease. 

The Veteran died in October 2007.  The death certificate lists the cause of death as heart failure due to or as a consequence of respiratory failure.  At the time of the Veteran's death, service connection was in effect for conversion disorder, rated as 100 percent disabling.  The Veteran had no other service-connected disabilities.

The Veteran's January 1946 separation examination indicated a normal cardiovascular system and blood pressure of 122/86.  Upon his return to service in May 1946, the Veteran's service treatment records show that the Veteran complained of pain in his sternum while lying down.  Examination of his heart, however, showed that it was of normal size with regular rhythm and systolic murmur grade 1 after exercise.  In November 1946, the Veteran had a provisional diagnosis of occasional hypertension during a consultation for depression but no accompanying blood pressure readings.  The service treatment records also show a working diagnosis of hypertension as a cause of cerebral symptoms but no heart symptoms or blood pressure readings were found in conjunction with November 1946 treatment for his psychiatric disorder.  The Veteran also had a diagnosis of hypertension at his December 1946 dental visit.  However, the Veteran's January 1947 separation examination indicated a normal cardiovascular system and blood pressure of 120/60.  The Veteran's service treatment records do not document treatment for heart disease.

Apart from the Veteran's psychiatric disorders, post-service treatment records show diagnoses of and treatment for hypertension, as well as for conversion disorder, dementia, chronic kidney failure, and diabetes mellitus. 

In February 2015, a VA clinician reviewed the claims file and peer-reviewed medical references and opined that the Veteran's psychiatric disorder did not cause or materially contribute to his heart disease.  The clinician reasoned that the Veteran had several risk factors for heart disease, including advanced age, male sex, hypertension, and physical inactivity, and indicated that these risk factors were the most likely cause of his death.  However, the clinician did not provide an opinion as to any relationship between hypertension and the Veteran's service, including his service-connected conversion disorder.  Based on the foregoing deficiency, an additional examination is needed.  See Barr v. Nicholson, 21 Vet. App. 303, 311   (2007) (once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Return the claims file to the February 2015 VA clinician for an addendum opinion, or send the claims file for review by another clinician if the 2015 clinician is no longer available.  The clinician should provide the following opinions:  

a. With respect to the Veteran's post-service hypertension, is it at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran's hypertension was related to service?  In providing this opinion, please comment on the significance, if any, of hypertension annotations rendered in conjunction with the November 1946 psychiatric treatment, May 1946 normal cardiovascular findings, and January 1947 and January 1947 blood pressure readings in the service treatment records.

b. If hypertension is related to service, the clinician should offer an opinion as to whether the hypertension at least as likely as not caused or contributed substantially or materially to, or hastened, the Veteran's death, to include whether the hypertension caused or permanently worsened beyond normal progression (aggravated) the heart disease.

A rationale for any opinions expressed should be set forth.  If the clinician cannot provide an above opinion without resorting to speculation, he/she should explain why an opinion could not be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

2. After completing the requested action, and any additional action deemed warranted, the AOJ should readjudicate the claim.  If the benefit sought on appeal remains denied, the appellant and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


